On September 14, 1994, the defendant was committed to the Department of Corrections for a term of ten (10) years for suitable placement, which may include an appropriate community based program, facility, or a State correctional institution. Pursuant to 46-18-202(e), M.C.A., the Court imposes as a condition of any parole or early release that the defendant shall be required to pay a fee through the Clerk of the District Court in the amount of Twenty Dollars ($20.00) to go to the County Attorney Surcharge Fund as provided in Section 46-18-236, M.C.A.; that the defendant shall pay the cost of prosecution in the amount of One Hundred Dollars ($100.00); the defendant shall reimburse Missoula County for the cost of the defendant’s court appointed attorney in the amount of Fifty Dollars ($50.00); the defendant shall pay restitution in the amount of One Thousand Nine Hundred Ninety-seven and 29/100 Dollars ($1,997.29); the defendant shall pay a fine to go to the community service program in the amount of Eighty-five Dollars ($85.00); and that the defendant shall pay one-half of the cost of incarceration in the amount of One Thousand Six Hundred *6Forty Dollars ($1,640.00) and shall perform community service for the other one-half of the cost of incarceration as directed by the Community Service Program Coordinator; and that the defendant shall pay a probationary supervision fee of Ten Dollars ($10.00) per month or One Hundred Twenty Dollars ($120.00) per year, pursuant to MCA 46-23-10. The restitution shall be disbursed victims as set out in the attached restitution list. The defendant shall pay the financial obligations on a schedule which the defendant shall devise with the probation officer as soon as possible after the defendant is released, if the defendant is released. Defendant shall receive credit for time served at Missoula County Jail from May 12, 1994, through June 6, 1994; and from July 21, 1994, through date of sentencing, September 14, 1994, in the amount of eighty-two (82) days.
DATED this 19th day of April, 1995.
On March 16, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence will remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to find that the sentence imposed is either inadequate or excessive as is required to overcome the presumption that the sentence is correct.
Done in open Court this 16th day of March, 1995.
Hon. John Warner, Chairman, Hon. Ted Lympus, Member, Hon. Frank Davis, Member.
The Sentence Review Board wishes to thank Donald Casey for representing himself in this matter.